Citation Nr: 0914946	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-37 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected chondromalacia of the right patella.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1979 to April 
1980 and from February 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the VA RO in 
Cleveland, Ohio, dated in March 2005, which, inter alia, 
granted service connection for chondromalacia right patella, 
and assigned a 10 percent initial evaluation, effective from 
April 10, 2004.  

This matter was most recently before the Board in August 
2008, when the case was, inter alia, remanded to the VA RO in 
Providence, Rhode Island via the Appeals Management Center 
(AMC), in Washington, D.C.  The purpose of the remand was to 
undertake additional procedural and evidentiary development, 
to include obtaining a VA examination.  The Veteran was 
scheduled for a VA examination on two occasions, in October 
2008 and December 2008; however, he requested that his first 
appointment be rescheduled, and failed to report to the 
second examination without providing good cause.  The Board 
notes, and the Veteran's representative has conceded in an 
April 2009 Appellant's Post-Remand Brief, that the RO 
complied with all requested development actions ordered in 
the Board's August 2008 remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this regard, the RO supplied 
adequate notice to the Veteran of the dates, times and 
locations of his scheduled VA examinations, and informed him 
of the consequences of failing to report to the examination 
without providing good cause.  A supplemental statement of 
the case (SSOC), dated in January 2009, continued and 
confirmed the previous evaluation.  

Of preliminary importance, because the claim for a higher 
initial rating for the Veteran's service-connected 
chondromalacia right patella involves a request for a higher 
rating following the grant of service connection, the Board 
has characterized this claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.  Without good cause shown, the Veteran failed to report 
for a VA examination, scheduled in November 2008, to 
determine the current severity of his service-connected 
chondromalacia right patella.

2.  The Veteran's right knee chondromalacia has for the 
period of initial rating manifested not more than pain with 
noncompensable limitation of knee flexion and extension.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for chondromalacia right patella have not been met 
for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5010, 5014, 5256, 5260, 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The notice 
requirements of the VCAA require VA to notify the claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, the VA will 
attempt to obtain.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In letters dated in September 2004, November 2004, January 
2005, and March 2006, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Specifically, the 
March 2006 correspondence advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence that impacts those determinations.  As 
noted above, the claim was last readjudicated in a SSOC in 
January 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes post-
service private treatment records and the reports of VA 
examinations.  Also of record and considered in connection 
with the appeal are various written statements submitted by 
the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
to consider of the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as a veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II (2008).  

Diagnostic Code 5014 (osteomalacia) provides that rating will 
be on the basis of limitation of motion of the affected 
parts, as degenerative arthritis.  Diagnostic Code 5010 also 
provides that traumatic arthritis is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 in turn 
provides that degenerative arthritis (that is established by 
X-ray findings) will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

Regulations governing Adjustments and Resumptions provide 
that, generally, when entitlement or continued entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
38 C.F.R. § 3.655 (a) (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655(b).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Right Knee Initial Rating Analysis

The Veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for chondromalacia right 
patella.  He essentially claims that his disability is more 
severe than is contemplated by a 10 percent rating, and 
describes symptoms of pain on standing, especially in the 
morning, and maintains that he can no longer run or exercise 
due to this disability.

The initial rating of 10 percent for the service-connected 
right knee chondromalacia was assigned by analogy under 
Diagnostic Code 5014 (osteomalacia), which provides that 
rating will be on the basis of limitation of motion of the 
affected parts, as degenerative arthritis.  Because the right 
knee chondromalacia has been rated as 10 percent as for right 
knee arthritis, a higher disability rating than 10 percent is 
not possible under Diagnostic Codes 5010-5003.  A 10 percent 
disability rating under Diagnostic Codes 5010-5003 
contemplate arthritis of the right knee (a major joint) with 
pain and noncompensable limitation of motion.  

Only where the evidence shows separately compensable 
limitations of knee flexion (Diagnostic Code 5260) and knee 
extension (Diagnostic Code 5260); or limitation of knee 
flexion (Diagnostic Code 5260) that meets the 20 percent 
rating criteria; or knee extension (Diagnostic Code 5260) 
that meets the 20 percent rating criteria could a higher 
initial rating than 10 percent for right knee chondromalacia 
be granted.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint).

Of preliminary importance, as noted above, the Veteran failed 
to report for a VA examination scheduled to take place in 
December 2008.  The Veteran has not submitted any reasons for 
his failure to report to the scheduled examination.  As no 
good cause has been shown, the claim must be rated based on 
the evidence of record.  

After a review of the evidence, the Board finds that the 
Veteran's right knee chondromalacia has for the period of 
initial rating manifested not more than pain with 
noncompensable limitation of knee flexion and extension.  In 
conjunction with the current appeal, the Veteran underwent VA 
general and joints examinations in January 2005.  During the 
examination, he endorsed a history of falling on ice while in 
service, and injuring both knees, the left more so than the 
right, and described symptoms of intermittent tightness and 
morning stiffness, with pain as 8 out of 10 on a scale of 0 
to 10.  The Veteran denied any radiation of pain beyond the 
knee, weakness, locking, edema, or paresthesias, and gives no 
history of flare-ups within the past 12 months.  Further, he 
reported using a knee brace at one point in time and taking 
pain killers for his disorder, but did not know what they 
were, and had not had any surgeries or injections to the 
knee.  

Physical findings in January 2005 included symmetric, firm 
muscles, normal gait, symmetric knees, full range of motion, 
no joint swelling or effusion, no muscle spasm, atrophy or 
laxity, negative joint line tenderness, muscle strength was 5 
out of 5 bilaterally including the quadriceps, and the knees 
were grossly nontender to palpation; however, the Veteran did 
have bilateral crepitus.  Range of motion test results 
revealed flexion from 0 to 120 degrees (with an end point of 
pain), and with repetitive stress testing with a two pound 
weight he could complete only 10 out of 20 knee kicks on the 
right (limited by pain).  Additionally, the Veteran was able 
to duck walk in a half squatted position and squat half way, 
with no weakness, fatigue or incoordination noted.  Standing 
right knee X-ray studies were read as unremarkable.  The 
Veteran was diagnosed with status post trauma to the right 
knee with residual complaints of pain and decreased range of 
motion; however, radiographic studies did not show 
degenerative changes.  The VA examiner opined that the 
Veteran's complaints were not explained by clinical or 
radiological findings.  

Based on the foregoing, the Board finds that an initial 
evaluation in excess of 10 percent for the Veteran's right 
knee disability, under any of the applicable diagnostic 
criteria, is not warranted for any period.  In order to 
warrant an evaluation in excess of 10 percent, the evidence 
must show limitation of knee flexion to 30 degrees for a 20 
percent rating under Diagnostic Code 5260; or limitation of 
knee extension to 15 degrees as required for a 20 percent 
rating under Diagnostic Code 5261; or a combination of 
limitation of knee flexion to 45 degrees for a 10 percent 
rating under Diagnostic Code 5260 and limitation of knee 
extension to 10 degrees as required for a 10 percent rating 
under Diagnostic Code 5261.  38 C.F.R. § 4.71a. 

The evidence of record reveals that the Veteran's right knee 
disability is manifested by flexion of more than 30 degrees.  
The Board is aware of the Veteran's subjective complaints of 
pain and weakness.  However, the weight of the evidence, 
including the more specific and measured objective clinical 
findings do not show limitation of motion to warrant a higher 
initial disability rating for any period.  Overall, the 
evidence does not support an initial evaluation in excess of 
10 percent for chondromalacia right patella for any period, 
and the claim for that benefit must be denied.  38 C.F.R. 
§§ 4.3, 4.7.  

The Board has specifically considered the guidance of DeLuca, 
in order to determine whether a higher initial evaluation may 
be warranted.  While recognizing that the Veteran has 
subjective complaints of pain in regard to his disability, as 
noted above, there is no evidence indicating a finding of 
additional functional loss beyond that which was objectively 
shown in the examinations due to pain, weakness, excess 
fatigability, or incoordination.  Such general assertions of 
pain with use do not demonstrate limitations of motion that 
more nearly approximate the criteria for a higher initial 
disability rating than 10 percent.  For these reasons, the 
Board holds that additional evaluation in consideration of 
DeLuca and applicable VA diagnostic code provisions is not 
warranted.  See also 38 C.F.R. § 4.7.  

The Board further finds that in this case a separate 
compensable rating is not warranted for subluxation nor 
lateral instability.  Separate disability ratings are 
possible for arthritis with limitation of motion under 
Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.  In this case, 
the evidence include that, at the January 2005 VA 
examination, clinical findings showed the right knee was 
stable to valgus and varus stress, and negative McMurray, 
Lachman, anterior and posterior drawers bilaterally. 

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his current chondromalacia right 
patella has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation.  In fact, as of the January 2005 VA examination, 
the Veteran was employed with a water purification pumping 
station, and reported using no sick time for right knee 
disability.  There is also no indication that the right knee 
disability has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
referral actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 


doctrine; however, as the preponderance of the evidence is 
against assignment of any higher initial rating than 10 
percent for any period, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The Board 
finds that "staged" ratings are not appropriate in this 
case.  See Fenderson, 12 Vet. App. at 126.  


ORDER

An initial rating in excess of 10 percent for chondromalacia 
of the right patella is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


